Citation Nr: 1453453	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran had active service from September 1989 to September 1995, to include service in Southwest Asia.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a June 2011 rating decision by the RO in Louisville, Kentucky.  Jurisdiction rests with the RO in Louisville, Kentucky, from which the appeal was certified.  

In September 2014, the Veteran asserted entitlement to service connection for a cervical spine disability.  As the record does not show that the Agency of Original Jurisdiction (AOJ) has developed this claim, it is referred for the appropriate action.

A Board hearing was scheduled for October 2014, but the Veteran did not report for it.  As no explanation of that absence or request for a rescheduled hearing has been received by VA, the Board finds that the hearing request is withdrawn.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for posttraumatic stress disorder (PTSD) based on events occurring during his military service.  In written statements, his representatives have also asserted entitlement to service connection for non-PTSD acquired psychiatric disabilities such as depressive disorder not otherwise specified (NOS), diagnosed at the May 2011 VA examination, and anxiety disorder NOS, first diagnosed at a September 2011 VA outpatient visit.

However, in a September 2014 written statement, the Veteran asserted that records from treatment at the Charleston VA Medical Center (VAMC) would reflect a diagnosis of PTSD.  Review of the claims file shows that the only records from the Charleston VAMC are dated in February 2009 and January 2010, and do not reflect a diagnosis of PTSD.  Similarly, a July 2009 record from the Charleston Vet Center does not reflect a diagnosis of PTSD.  For this reason, the Board must obtain any relevant VA treatment records from the Charleston VAMC not already associated with the claims file before the Veteran's claim can be adjudicated.  It also is observed that in his March 2012 substantive appeal, the Veteran asserted that he had participated in group treatment for PTSD beginning in October 2011.  Those records are also not associated with the claims file, and must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to further specify the location and dates of the group PTSD treatment he identified in his March 2012 substantive appeal.  After obtaining authorization if necessary, procure these records, as well as any outstanding records from Charleston VAMC relating to treatment of any diagnosed acquired psychiatric disability, including but not limited to PTSD, depressive disorder NOS, and anxiety disorder NOS.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  After completing the action requested in the preceding paragraph, and undertaking any additional development as may become indicated, including conducting a new examination of the Veteran that addresses whether any current psychiatric disability had its onset in service, or whether any PTSD arose from an in-service stressor, re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

